LYONS, Judge.
Delivered the resolution of the court, that the plea was clearly bad, in point of form; and therefore was very properly overruled by the District Court. That the defendant might have given the tender in evidence, under the plea of payment in order to have extinguished the interest, subsequent to the tender; but having omitted to do so, and having withdrawn his plea of payment, he had relinquished the evidence, and could not now be received to make an objection upon the ground of a right which he had voluntarily waived.
ROANE, Judge.
The last clause, in the act of 1781, appears applicable only to debts contracted during the existence of paper money; and not to such as this which existed long before.
Judgment Affirmed.